2/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,418,755 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The following is an examiner’s statement of reasons for allowance: With regards to claims 1-5 and 7-10, the prior art of record does not disclose or fairly teach the specific method with emphasis on  transmitting data to a device having a counterpart connector via the cable unit; and performing at least one of: transmitting power via the cable unit to another device of the system having a counterpart connector by use of inductive coupling, and receiving power from another device of the system having a counterpart connector by use of inductive couplings detecting the strength of magnetic coupling between the magnetic coupling unit and a magnetic coupling unit of another devices: and switching the data transmission unit into one of: (i) a low-power mode if the detected strength of magnetic coupling is above a first threshold and/or has an increase above a second threshold, (ii) a high-power mode if the strength of magnetic coupling is below third threshold and/or its decrease is above a fourth threshold, and (hi) a disabled state if the strength of magnetic coupling is below third threshold and/or its decrease is above a fourth threshold.  With regards to claims 11-15 and 17-20, the prior art of record  does not disclose or fairly teach the specific circuit configuration with emphasis on performing at least one of: transmitting power via the cable unit to another device of the system having a counterpart connector by use of inductive coupling, and receiving power from another device of the system having a counterpart connector by use of inductive couplings detecting the strength of magnetic coupling between the magnetic coupling unit and a magnetic coupling unit of another devices: and switching data 

and/or its decrease is above a fourth threshold, and (hi) a disabled state if the strength of magnetic coupling is below third threshold and/or its decrease is above a fourth threshold. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Robert can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
March 10, 2021
/K.E.G/            Examiner, Art Unit 2843  

/ROBERT J PASCAL/             Supervisory Patent Examiner, Art Unit 2843